EXHIBIT 10.17

SEARS HOLDINGS CORPORATION

CASH RIGHT – ADDENDUM TO

RESTRICTED STOCK AWARD AGREEMENT

Month Day, Year

FName MI. LName

Title

As of [Distribution Date], Sears Holdings Corporation (the “Company”)
distributed to its shareholders (the “Distribution”) all the shares of Class A
Common Stock, par value $0.01 per share and Series A Preferred Stock, par value
$0.01 per share (collectively “OSH Shares”), of Orchard Supply Hardware Stores
Corporation (“OSH”) held by the Company immediately prior to the
Distribution. Pursuant to action taken by the Company under the Sears Holdings
Corporation 2006 Stock Plan (the “Plan”), instead of a distribution of such OSH
Shares with respect to any unvested shares of restricted stock awarded under the
Plan as of December [    ], 2011, the record date for the Distribution
(“Unvested Restricted Shares”), a cash right (“Cash Right”) has been
approved. Based on the Unvested Restricted Shares awarded to you under the
Restricted Stock Award Agreement dated [date], you are hereby awarded the [Cash
Right / Cash Rights] indicated below in lieu of any and all rights you would
otherwise have had to OSH Shares (and/or cash in lieu of fractional OSH Shares)
with respect to such Unvested Restricted Shares. Any Cash Right is subject to
the same vesting requirements and other terms set forth in the Restricted Stock
Award Agreement dated [date] applicable to the Unvested Restricted Shares.

 

Date of Grant

  

Unvested Restricted

Shares

   Cash Right   

Vesting Date

Month Day, Year       $    Month Day, Year

OR

 

Date of Grant

  

Unvested Restricted

Shares

   Cash Right(s)   

Vesting Date

Month Day, Year       $    Month Day, Year Month Day, Year       $    Month Day,
Year

IN WITNESS WHEREOF, the parties have duly executed this Cash Right – Addendum to
Restricted Stock Award Agreement.

SEARS HOLDINGS CORPORATION

By:

Title:

GRANTEE

FName MI. LName